United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 20, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30486
                         Summary Calendar



                         JIM F. BLACKWELL,

                       Plaintiff-Appellant,

                              versus

        OVERTON BROOKS MEDICAL CENTER; ADETOKUNBO DESILU;
     GEORGE M. MOORE, JR.; STAFF OF VETERANS ADMINISTRATION
          MEDICAL CENTER; KAREN MUNN; DALE E. ROBINSON;
                          BILL CALLAHAN,

                       Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 5:05-CV-415
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jim F. Blackwell appeals the dismissal of his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).   The district court noted that the

instant complaint was the sixth complaint Blackwell has filed in

relation to claims that the defendants have refused to provide him

with his preferred narcotic medication, Oxycontin.      The district

court dismissed the complaint as frivolous.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30486
                                -2-

     Blackwell’s   appellate   brief   is   largely   conclusional   and

asserts that the district court failed to consider the merits of

his complaint.     After reviewing the briefs and the record, we

conclude that the district court did not abuse its discretion. See

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); 28 U.S.C.

§ 1915(e)(2)(B)(i).   This appeal is without arguable merit and is

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.